Title: John Quincy Adams to William Cranch, 27 May 1789
From: Adams, John Quincy
To: Cranch, William


        
          Newbury-Port. May 27th: 1789.
        
        I should have answered your last favour, ere this [but in?] [conse]quence of the information you gave me, I went to Haverhill [last?] Thursday and returned but the day before yesterday. Regularly the Sunday is my scribbling day, but as there are several opportunities for sending at present, I [can]not suffer the week to pass over without noticing you, and must there fore [steal?] an hour or two from—from whom?—why first negatively not from my Lord Coke: no nor from any other Lord or gentleman that has any connection with laws, except the eternal and immutable laws of nature. But from the divine Shakespear whom I read with more fervent admiration than any thing—but enough of this.
        [With respect?] to Charles the tender solicitude, which you feel in regard to his conduct is only an additional evidence of a disposition, which I have long known to be peculiarly yours. it adds to the number of obligations for which I feel myself indebted to you, but it cannot add any thing to the settled opinion which I have of the excellency of your heart.— I wrote him a very serious Letter three weeks ago and conversed with him at Haverhill upon the subject in such a manner as must I think lead him to be more cautious. However I depend much more upon the alteration which is soon to take place in his situation, than upon any advice or counsel, that I can ever give him. I am well convinced that if any thing can keep him within the limits of regularity, it will be his knowlege of my fathers being [near him and the?] fear of being discovered by him.—
        If you have an opportunity to send to Braintree I wish you would inform my Mother, that by sending the articles [which?] I [men]tioned to her, immediately to Boston, I shall probably soon get them here. But 17? Cave, Cave, Cave!
        You say nothing concerning the Letter which I [enclosed in my?] last for Thomas & Co: I should be glad to hear if it was transmitted to them.— I believe I shall not soon attempt to mount my Pegasus again Some of the characters contained in a certain Vision which [you] have seen have been handed about in this Town. All of them have been applied to as particular persons, and reports have been spread, that I avow’d myself to be the author, and named the said persons for whom they were written— Not a word of truth in all this, and yet it has made me enemies— And the circumstance has been employ’d as an argument to prove me to be the author of a scurrilous enigmatical list which I have mentioned to you heretofore. “He abuses people in rhyme, and therefore, he doubtless abuses people also in prose.” Such is the reasoning; and so little capacity or inclination is there to distinguish between a Satire and a lampoon.—If you wish to thrive in the world and to pass for an amiable, clever, discreet good man, let your invariable maxim be NEVER TO DISAPPROVE.
        Adieu.
        J. Q. Adams.
      